DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third heating element” of claim 1; and the “two rotary potentiometers with axis perpendicular to each other” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
-Claim 5 provides “a triangular retainer plate (907). The specification (Paragraph 0079) also appears to provide for a triangular plate in Figure 11. However, the figure appears to show the element as circular.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
-Regarding claim 1, the phrase “an outer body (407), with two parallel insulated heating wires 408 (401-404) and 409 (402-404) inside (407), with a third heating element (415) between (404) and (405)” is objected to for the introduction of new matter.  The specification (Paragraph 0053) appears to provide support for at least wire (409) being a heating element. However, it is unclear from the specification, what the second and third heating elements may refer to as they do not appear to be described in the specification nor shown in the drawings. The claim as currently written utilizes reference character (415) but such a reference character does not appear to be shown in the drawings, nor does it appear in the specification.
-Claim 11 recites the limitation "the deflection" in line 2 is objected to and should read “deflection”.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-6 and 8-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
-Regarding claim 1, the phrase “an outer body (407), with two parallel insulated heating wires 408 (401-404) and 409 (402-404) inside (407), with a third heating element (415) between (404) and (405)” appears to be new matter. The specification (Paragraph 0053) appears to provide support for at least wire (409) being a heating element. However, it is unclear from the specification, what the second and third heating elements may refer to. The claim as currently written appears to utilize reference character (415), however this does not appear to be shown in the drawings, nor does it appear in the specification.
-Regarding claim 1, the phrase “a knife (101), whose zone of heating is programmable, as one of a tip(410)-heating, a body(407)-heating and a full-heating” is unclear.  Examiner notes the specification (Paragraph 0048) does not appear to provide for the specifics of zone of heating, and what structure allows for the heating to be programable to the tip, body of full heating. It is also unclear how the computer interacts/communicates with the knife to provide variation in the heating zones.
-Regarding claim 12, Lines 1-4, the language is unclear. How does the system automatically adjust federates or currents? It is unclear from the specification what it may refer to. If the sensor (1401) senses the deflection, what structure of the system adjusts the current so the knife may continue operation without deflection? What is the current/feedrate being adjusted and what structure allows for the current or feedrate to be adjusted automatically?



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
-Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Examiner notes reference characters also appear to be utilized as structural references. It is noted the reference characters must be recited in parentheses, and are merely used as a guide and cannot be used in place of structural limitations.
-Regarding claim 1, the phrase “an outer body (407), with two parallel insulated heating wires 408 (401-404) and 409 (402-404) inside (407), with a third heating element (415) between (404) and (405)” is unclear. The specification (Paragraph 0053) appears to provide support for at least wire (409) being a heating element. However, the heating wire has already been claimed. What is the structure that relates to the third heating wire? The claim as currently written appears to utilize reference character (415), however this does not appear to be shown in the drawings, not does it appear in the specification. Examiner also Notes Figure 4 does not appear to shown any heating elements between the heating wires (408, 409).
-Regarding claim 1, lines 6-9, the language is unclear and confusing. Applicant appears to have utilized reference characters, structural elements and a combination of both making the language difficult to interpret. As currently claimed lines 6-9 reads “wherein the outer body also comprises relays ____ and ___ with contacts___ and ___ respectively controlling current ___ to flow in one of the 3 paths, wherein path 1 is one of __ and ___, path 2 is __, and path 3 is ___.
-Regarding claim 2, lines 2-3, the phrase “which in turn in mounted on an XY axis of CNC machine” is unclear. It is unclear if this is the same, or a different CNC machine than the CNC system (100) of claim 1. As currently claimed, this appears to be a separate CNC machine, which does not appear to be supported. 
-Regarding claim 2, the phrase “herein the CNC axis (104) plunges the knife (101) into the material in the tip-heating mode, and switches to the body heating mode for cutting the block, after plunging into the block” is unclear. It is unclear what structure correlates to the CNC axis and what structure allows for the movement of the knife into the workpiece. As currently claimed, it appears the CNC axis moves the knife, which does not appear to be supported. It is also unclear what structure allows for the knife to switch between a tip heating mode and a body heating mode. What structure of the cutting system allows for the modes to switch or communicates with the knife to allow for differences in the modes?
-Regarding claim 3, the phrase “the body of the knife 101 is made of a flexible material, such that the knife is vertical when outside the block and is horizontal when performing one of a piercing or cutting of the block, resulting in a compact system” is unclear. It is unclear what structure is associated with the knife that allows for the function of flexibility such that the knife is able to change from vertical to horizontal. It is also unclear how the orientation change from vertical to horizontal changes the overall sizing of the system, to provide for a “compact system. How does the orientation changes affect the “compact” size of the overall system?  Also, based on figures 7 and 9, the knife always has both horizontal and vertical components.  Accordingly, it is not clear what scope to give “vertical” and “horizontal”.
-Regarding claim 4, the phrase “where the knife, a tube body carries forward by axis, a heating wire wound on a shaft motor when piercing the block with the shaft of motor rotating and unwinding the wire, and the tube body alone retracts back with the shaft of motor stationary, once the wire is held on at the end of piercing by a latching mechanism at other side of the block” is unclear. It is unclear what structure of the system provides the function of “carries forward” of line two, as the axis does not appear to have the structural limitations to provide such a function. It is also unclear as to how the knife in combination with the shaft and motor works structurally, as the language is confusing as currently written.
-Claim 9 recites the limitation "the fiberglass insulation sleeve" in lines 2-3 and it is not clear if Applicant intended this to be given structural weight as part of the claimed apparatus.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 10 recites the limitation "one of the wires (1203) or 1204" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Note that “Wires (1203) or (1204)” is written in the alternative, but the last word of the claim is “wires”.  Should this be given weight as one or two wires?

Claimed Subject Matter
It is to be noted that claims 1-6 and 8-12 have not been rejected over prior art.  The claims may or may not be readable over the prior art but cannot be determined at this time in view of the issues under 35 USC § 112.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because a new ground of rejection has been applied under 112 and does not rely on any reference specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  04/26/2022Examiner, Art Unit 3724   

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724